Citation Nr: 1420517	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-25 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial compensable disability rating from May 31, 2006 to September 28, 2010, for a low back disability.

2.  Entitlement to an initial compensable disability rating from May 31, 2006 to September 28, 2010, for a right knee disability.

3.  Entitlement to an initial compensable disability rating from May 31, 2006 to September 28, 2010, for a left knee disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1997 to May 2006. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for low back, right knee, and left knee disabilities and assigned each a 0 percent (noncompensable) rating retroactively effective from May 31, 2006, the day following the Veteran's separation from service when had he returned to life as a civilian.  He appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).  

In May 2010, as support for his claims, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.  During the pendency of this appeal, the Veteran had relocated from Mississippi to Florida, so he was at the RO in St. Petersburg, Florida, when he testified during that videoconference hearing before the Board.  The St. Petersburg RO also certified his appeal to the Board.

In September 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development and consideration, including especially having the Veteran undergo another VA compensation examination reassessing the severity of his low back, right knee, and left knee disabilities.  He had this additional VA compensation examination in September 2010, and, after considering the results of it, the AMC issued a decision in December 2011 assigning what amounts to "staged" ratings, granting a higher 20 percent rating for the low back disability and higher 10 percent ratings for the right and left knee disabilities, all effective as of September 29, 2010, the date of that VA examination on remand.  See Fenderson, 12 Vet. App. at 125-26.  The AMC additionally granted service connection for right and left lower extremity radiculopathy associated with his low back disability, assigning 10 percent ratings also effective as of September 29, 2010, the date that radiculopathy was identified on examination, as well as right knee instability as an additional component of the right knee disability, assigning a 10 percent rating also as of September 29, 2010, the date that instability was identified on examination.

When increased ratings are granted during the pendency of an appeal for higher ratings, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the appellant generally will be presumed to be seeking the maximum benefit allowed by law or regulations, and it therefore follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  A rating decision issued subsequent to a notice of disagreement (NOD) granting less than the maximum available rating does not "abrogate the pending appeal."  Id.  Consequently, as the Veteran had not withdrawn the appeal or indicated he was content either with the increase in the ratings or with the effective date of the increases, the issues of whether he was entitled to an initial compensable rating for his low back disability before September 29, 2010, and a rating higher than 20 percent since, and also whether he was entitled to initial compensable ratings for his right and left knee disabilities before September 29, 2010, and ratings higher than 10 percent since, remained on appeal.  See AB, 6 Vet. App. at 38-39.  

Because the AMC denied these claims in a December 2011 supplemental statement of the case (SSOC), and pursuant to the instruction in the September 2010 Board remand, these claims were returned to the Board in January 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  But in a statement since received at the Board in April 2012, and in the March 2014 appellate brief submitted by the Veteran's representative, they indicated the Veteran was satisfied with these higher ratings of 20 percent assigned for his low back disability and 10 percent assigned to each of his knee disorders, although he still disagreed with the 0 percent ratings that initially were assigned for these disabilities prior to September 29, 2010, that is, from May 21, 2006 to September 28, 2010.  He argued that he was entitled to a 10 percent rating for his low back disability even during that initial period based upon range-of-motion testing preformed during that time frame.  See March 2014 Written Brief of Arguments (stating that "[w]hile the 20% rating is merited as of September 2010 there is no dispute but that 10% is merited as of May 31, 2006").  He additionally argued that he was entitled to 10 percent ratings for his right and left knee disabilities during that initial period because they were as severe then as they are now.  See id.  So the Board has recharacterized these claims accordingly, as reflected on the title page.  See AB, 6 Vet. App. at 38-39.

Additional evidence relating to the Veteran's low back disability was received in October 2013, after the most recent SSOC was issued, but because the Veteran's representative waived initial RO consideration of this evidence, the Board may consider it in the first instance without prejudicing the Veteran, especially since the Board is granting this claim, so awarding the requested benefit.  38 C.F.R. § 20.1304 (2013); see, too, Bernard v. Brown, 4 Vet. App. 384 (1993) (requiring that the Board explain why its immediate consideration of evidence not first considered by the RO is not prejudicial to the claimant).

Also, his electronic ("Virtual VA") file has been reviewed as part of this appeal, that is, in addition to the evidence in his physical claims file.  Instead of paper, now more than ever the Virtual VA paperless claims processing system is being utilized.  It is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  In this Virtual VA e-file, the Board sees that it contains recent VA treatment records that have not been reviewed or considered by the RO.  But, as discussed above, the Veteran has waived his right to have the RO initially consider this additional evidence, preferring instead to have the Board consider it in the first instance.  See 38 C.F.R. § 20.1304(c).  Moreover, as discussed above, the Board is granting the requested benefit, so its review of the evidence in the first instance will not prejudice the Veteran.  Bernard, 4 Vet. App. 384.  Nevertheless, any future consideration of his claim or claims should take into consideration the existence of this electronic record.

There is another preliminary point also worth mentioning.  In October 2013, the Veteran submitted four expired authorization and consent to release information forms, ostensibly authorizing VA to obtain additional private medical records related to a number of his claimed disabilities, including the back and knee claims currently on appeal.  See VA Forms 21-4142 (signed in December 2012 and noting that the authorization and consent thereby granted "will automatically end 180 days from the date you sign and date the form").  Since the Board is granting in full the benefits sought by the Veteran in the current appeal, any such records would be superfluous, and, so, a remand to obtain new authorization and consent forms and to seek these additional records is not required.  See 38 C.F.R. § 20.1304; Bernard, 4 Vet. App. 384.  

However, to the extent that the records identified by the Veteran in the VA Forms 21-414 he submitted in October 2013 relate to his additional service-connected disabilities or to any other claims currently pending, the Board is referring this issue to the RO, as the agency of original jurisdiction (AOJ), to clarify whether the Veteran wants VA to assist him in obtaining these private records pursuant to 38 C.F.R. § 3.159(c)(1), in relation to a separate claim not currently before the Board.

An additional issue of whether the recoupment of severance pay in the amount of $43,237.80 is proper has been raised by the record (see Letter dated March 8, 2012), but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the RO for appropriate action.

A still additional issue of whether there was clear and unmistakable error (CUE) in a July 2007 rating decision denying service connection for depression and a September 2009 rating decision declining to reopen the depression claim has been raised by the record, but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the RO for appropriate action.

Finally, yet another issue, that of the propriety of the July 2007 denial of entitlement to service connection for a liver disorder, also has been raised by the record.  The Veteran has additionally adduced a separate theory of entitlement, asserting that he has a liver condition that is secondary to his service-connected low back and right and left knee disabilities.  The Board sees that service connection on a direct basis already was denied for elevated liver enzymes with fatty liver in a July 2007 RO decision that was not appealed.  Consequently, there has to be new and material evidence since that decision to reopen these claims that were previously considered and denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); see, too, Ashford v. Brown, 10 Vet. App. 120 (1997) (holding that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disability than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim).  So the Board is also referring this claim to the RO, as the agency of original jurisdiction (AOJ), to clarify whether the Veteran wants to file a petition to reopen his claim of entitlement to service connection for a liver disorder or whether he is, alternatively, claiming CUE with regard to the July 2007 denial by the RO of service connection for elevated liver enzymes with fatty liver.

This decision at hand therefore only pertains to his claims for initial compensable ratings prior to September 29, 2010 for his low back, right knee, and left knee disorders.



FINDINGS OF FACT

1.  Since the effective date of service connection, so from May 31, 2006 through September 28, 2010, the Veteran's service-connected low back disability is manifested by forward flexion greater than 60 degrees but not greater than 85 degrees.

2.  Since the effective date of service connection, so from May 31, 2006 through September 28, 2010, the Veteran's right and left knee disabilities are manifested by painful movement but exhibit ranges of motion no worse than from 0 to 90 degrees, extension to flexion.


CONCLUSIONS OF LAW

1. The criteria are met for an initial rating of 10 percent, but no higher, for the entire period under consideration, that is, from May 31, 2006 to September 28, 2010, for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 and 4.71a, Diagnostic Codes (DCs) 5237 and 5242 (2013).

2.  From May 31, 2006 to September 28, 2010, so for the entire period on appeal, the criteria have also been met for a rating of 10 percent for right knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 and 4.71a, DCs 5260 and 5261.

3.  From May 31, 2006 to September 28, 2010, so for the entire period on appeal, the criteria for a rating of 10 percent for left knee disability have also been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 and 4.71a, DCs 5260 and 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

Because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Id.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The RO provided the Veteran this required SOC in June 2008, also SSOCs in November 2008, October 2009, and December 2011, citing the applicable statutes and regulations governing the rating for his low back, right knee and left knee disabilities and containing discussion of the reasons and bases for not assigning a higher initial rating.  He therefore has received all required notice concerning this claim.  He also received additional notice by way of a letter dated in December 2007.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (noting that, in a claim for increased rating, VA need only provide generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also advise him of alternative DCs or daily-life evidence).


B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, the Veteran's service treatment records (STRs), 
post-service VA treatment records, and post-service private treatment records identified by him have been obtained and associated with the claims file to the extent obtainable.  Moreover, as previously discussed, to the extent that he has identified additional private treatment records potentially related to his low back and right and left knee disabilities, because the Board is grating the specific benefits he is seeking on appeal, there is no prejudice to the Veteran in proceeding without such records.  See 38 C.F.R. § 20.1304; Bernard, 4 Vet. App. 384.  Thus, the duty to assist by obtaining relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

This duty also has been met.  VA examinations were performed during the period on appeal, in May 2007 and October 2008.  These examinations include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim regarding the appropriate evaluations for these service-connected disabilities.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).

Additionally, the September 2010 examination performed pursuant to the Board's September 2010 remand is responsive to the questions posed in that remand, including with regard to the issues of the severity of the Veteran's low back, right knee and left knee disabilities.  There was compliance with the Board's remand directives in the conducting of that VA examination, in obtaining the necessary medical comment, and afterwards in readjudicating the claim in light of this and all other additional evidence.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105; accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, the Veteran does not dispute the ratings based on that examination and assigned as of September 29, 2010; rather, he has expressed satisfaction with the most recent ratings assigned his low back, right knee, and left knee disabilities.  Therefore, any potential error is not shown to have prejudiced him.  

C.  Compliance with Hearing Officer's Duties

As mentioned above, the Veteran testified at a videoconference hearing in May 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them.  In addition, the presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims. 

Moreover, neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2) such that the Board may adjudicate the claims based on the current record.

D.  VCAA Conclusion

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.  

II.  Increased Ratings

A.  Pertinent Statutes, Regulations and Case Law

Since the Veteran's claim for initial compensable disability ratings for his low back, right knee, and left knee disabilities arises from his disagreement with the initial rating assigned after service connection was granted, and because, as discussed above, the AMC assigned what amounts to "staged ratings" of the Veteran's disabilities, the Board finds that some further discussion of the Fenderson case is warranted.  In Fenderson, 12 Vet. App. 119, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question had just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  Regardless, the Court also has extended this practice even to increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, under 38 C.F.R. § 4.45 (2013), consideration must also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

But when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  In Mitchell, the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).

B. Low Back

As explained above, the RO has essentially assigned "staged" ratings for the Veteran's service-connected low back disability; a noncompensable rating from May 31, 2006 to September 28, 2010, and a 20 percent rating on and after September 29, 2010.  The Veteran is satisfied with his 20 percent disability rating from September 29, 2010.  However, he maintains that he is entitled to an initial rating of 10 percent, rather than the noncompensable rating initially assigned, effective from the grant of service connection on May 31, 2006.  He contends that his service-connected low back disorder resulted in limitation of motion during that period sufficient to warrant a compensable rating.  For the period from May 31, 2006 to September 28, 2010, the Veteran's low back disability was rated under DC 5237, which pertains to lumbosacral or cervical strain.  Subsequently, as of September 29, 2010, the Veteran's low back disability was assigned a 20 percent rating under DC 5237-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5237 pertains to lumbosacral or cervical strain, and DC 5242 pertains to degenerative arthritis of the spine.  

Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, DCs 5235-5243.  Here, DCs 5237 and 5242 provide that lumbosacral strains and degenerative arthritis of the spine should be evaluated under the General Rating Formula, which states: 

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Turning to the evidence of record, service treatment records (STRs) reflect a March 2004 radiologic report providing an impression of lumbar spine degenerative changes with sclerosis of the L5-S1 articular facet on the left and a small amount of L5-S1 retrolisthesis.  

At the May 2007 VA examination, the Veteran complained of chronic low back pain without any radiation into his legs or buttocks, and flare ups consisting of "tight, sharp pain" occurring 3-4 times per week lasting 3-4 hours, elicited by bending, twisting, and lifting weight over 50 pounds.  He further stated that his back pain did not affect his daily activities.  On examination, there was no tenderness, redness, warmth, edema, or deformity.  On range of motion testing, forward flexion was to 70 degrees, limited by pain; extension was to 30 degrees with pain at the extreme; right and left lateral flexion to 30 degrees with pain; and right and left lateral rotation to 45 degrees with pain.  The examiner diagnosed lumbar strain with x-rays read as normal.

A November 2007 physical therapy initial assessment reflects that the Veteran complained of central low back pain aggravated by prolonged standing.  The VA physical therapist noted tenderness on palpitation and found that range of motion was "limited 25%" on flexion and extension.

At the October 2008 VA examination, the Veteran complained of constant low back pain, without radiation, but with flare-ups occurring weekly and lasting from 2 to 4 hours and sometimes all day.  On physical examination, the examiner found the back to be bilaterally symmetrical without gross deformity.  There were no palpable spasms, but the low back was diffusely tender to palpitation.  There was no atrophy or hypertrophy, or radiculopathy or peripheral neuropathy.  On repetitive range of motion testing, forward flexion was to 75 degrees; extension was to 20 degrees; right and left lateral flexion was to 15 degrees; and right and left lateral rotation was to 25 degrees - all limited by reported discomfort.  The examiner diagnosed L5-S1 disc bulge based on an April 2008 MRI, and opined that the Veteran's back condition was most likely related to obesity, rather than to his service-connected lumbar back strain, which the examiner determined had "resolved without objective residuals."

In his May 2010 Board hearing testimony, the Veteran stated that during the March 2008 VA examination, the extent of his pain from muscle spasm all but forced him to stop the range-of-motion testing.  He further stated that he uses a transcutaneous electrical nerve stimulation (TENS) unit about 2-3 times per week, and that he has taken about 4-5 days of leave from work in the last year.  He denied experiencing any incapacitating episodes or receiving any epidural injections, and he said that his back disability has no significant effect on his day-to-day activity.

In reviewing the evidence of record, the Board finds that for the period from the time service connection became effective on May 31, 2006 through September 28, 2010, the criteria for a rating of 10 percent have been met.  In this regard, there is medical evidence of record establishing that his forward flexion was greater than 60 degrees, but did not exceed 85 degrees.  See 38 C.F.R. § 4.71a, DCs 5237, 5242.  Specifically, the Veteran's forward flexion was limited by pain to 70 degrees on VA range of motion testing at his May 2007 VA examination.  At his October 2008 VA examination, his forward flexion was limited to 75 degrees.  Id.  Collectively, these findings are commensurate with the 10 percent initial rating specifically sought by the Veteran.  

The Board acknowledges the October 2008 VA examiner's opinion attributing the Veteran's current low back condition to "deconditioning" rather than any in-service injury.  However, this determination was made without the benefit of review of the Veteran's claims file, which shows the Veteran's consistent complaints of low back pain during and since his active service, as well as medical evidence attributing his limitation of motion to his service-connected low back condition.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  Specifically, in the previous May 2007 VA examination, the Veteran's low back disorder was diagnosed as lumbar strain and found to have a similar range of motion; yet the October 2008 examiner failed to account for the fact that the previous examiner attributed the entirety of the Veteran's limited motion to his service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that 38 C.F.R. § 3.102 requires that, if it is not possible to separate the effects of the service-connected condition from the nonservice-connected condition, reasonable doubt on this issue be resolved in the Veteran's favor, and that the signs and symptoms in question be attributed to the service-connected condition).  Thus the finding that the Veteran's service-connected back condition "resolved without objective residuals" is unsupported by the evidence of record, unsupported by rationale, and is therefore not entitled to any weight.  See Stefl, 21 Vet. App. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Further, the Veteran competently testified during the May 2010 Board hearing as to the onset and duration of his low back symptomatology, stating that it has continued uninterrupted since his service.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  As the Veteran's STRs indicate a degenerative pathology of his low back in March 2004 and document complaints of low back pain throughout his active service, the Board finds his assertions as to essentially unchanged low back symptomatology from March 31, 2006 through September 28, 2010 to be credible, as they are consistent with the evidence of record.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran).  

Thus, his competent and credible statements, coupled with the VA range of motion findings of forward flexion limited to 70 degrees in May 2007 and 75 degrees in October 2008, establish his entitlement to a 10 percent rating from for his low back condition.  See 38 C.F.R. § 4.71a, DCs 5237, 5242.  

The Veteran does not seek, and the evidence of record does not show, entitlement to an initial rating higher than 10 percent from May 31, 2006 to September 28, 2010.  See AB, 6 Vet. App. at 38-39.

In that regard, a higher rating is not warranted because the evidence does not show the Veteran's low back disability to be productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DCs 5237, 5242.  Nor does the evidence show that, from May 31, 2006 to September 28, 2010, forward flexion was limited to 60 degrees or less, or that he has had incapacitating episodes totaling at least 2 weeks during a 12-month period.  Id.  Neurologic manifestations were also not found.  38 C.F.R. § 4.124a, DC 8520 (2013).  

Moreover, to the extent that his low back disorder was productive of additional disability of the spine beyond the recorded range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as after repetitive use of the spine, the 10 percent rating assigned compensates the Veteran for functional impairment of the spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  Specifically, his range-of-motion measurements do not exceed the criteria for the 10 percent rating assigned under the General Rating Formula, even after repeated use.  Rather, his range-of-motion measurements have consistently remained the same after three repetitions.  The objective findings recorded in the VA examination reports show that the Veteran's painful and/or weakened motion of the lumbar spine does not affect its normal working movements beyond the limitations already reflected in the range of motion measurements.  See Mitchell, 25 Vet. App. at 42-43.  Although the Veteran has reported occasional flare-ups of low back pain, the evidence does not show that his overall disability is more severe than the 10 percent rating currently assigned based on the clinical findings set forth in the VA examination reports.  Thus, higher ratings are not warranted under the DeLuca criteria.  See id.

Thus, the Board finds that an initial compensable rating of 10 percent, but no higher, is warranted for the Veteran's low back disability for the entire period on appeal, so "staged" ratings for the period from May 31, 2006 to September 28, 2010 are not appropriate.  See Fenderson, 12 Vet. App. at 119.  

Accordingly, an initial rating of 10 percent from May 31, 2006 to September 28, 2010, for the Veteran's low back disability, is granted.

B.  Left and Right Knees

As explained above, the RO has also assigned "staged" ratings for the Veteran's service-connected right and left knee disabilities; noncompensable ratings from May 31, 2006 to September 28, 2010, and 10 percent ratings on and after September 29, 2010.  The Veteran is satisfied with his 10 percent disability ratings from September 29, 2010.  However, he maintains that he is entitled to an initial rating of 10 percent, rather than the noncompensable rating initially assigned, effective from the grant of service connection on May 31, 2006.  He contends that, during that period, his service-connected right and left knee disabilities were manifested by painful motion sufficient to warrant a compensable rating.  See 38 C.F.R. § 4.59.

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, DC 5260, which pertains to limitation of flexion of the leg.  His right knee disability has been rated by analogy to limitation of flexion under 5260, as reflected in the designation 5299-5260.  See 38 C.F.R. §§ 4.20, 4.27 (2013); Vogan, 24 Vet. App. at 161.  

Each knee, as mentioned, was assigned a noncompensable rating prior to September 29, 2010, based on limitation of flexion under DC 5260.  Consider that normal range of motion of the knee is defined as from 0 to 140 degrees (extension to flexion).  38 C.F.R. § 4.71a, Plate II. 

Under DC 5260, a noncompensable disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a).

Under DC 5261, a noncompensable rating is warranted when leg extension is limited to 5 degrees; a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Turning to the evidence of record, the Veteran's STRs show complaints of bilateral (i.e., right and left) knee pain in February 2004, and a finding of bilateral patellofemoral syndrome which resulted in the assignment of a 1 month limited profile and restricted duty in February 2004.  An August 2004 MRI of the right knee reflected a "degenerative signal" within the posterior horn and early chondromalacia of the patella joint space.

Post service, in the May 2007 VA examination report, the examiner noted that flexion was to 95 degrees in the right knee, limited by pain, and to 110 degrees in the left knee, without pain.  The Veteran reported a history of bilateral knee pain, with flare-ups occurring 2-3 times a month and lasting up to one hour.  The examiner diagnosed bilateral femoral pain syndrome with x-rays of the knees read as normal.  With regard to the right knee, the examiner noted lateral suprapatellar bursa tenderness.  There was a clicking sound over the lateral inferior knee area, but no patella grind and no effusion, redness, or warmth.  On the left, the examiner noted no laxity of the medial or lateral collateral ligaments, no tenderness, and no patellar grind.  

An October 2007 VA treatment record reflects that the Veteran presented with bilateral knee pain present for "several years."  The assessment was bilateral knee arthralgia.  

In a March 2007 VA progress note, a VA physician provided a diagnosis of left knee arthritis.

A May 2008 Orthopedic surgery consultation reflects the Veteran's complaints of bilateral knee pain, lasting for several years.  Both knees were found to be stable.  The assessment was bilateral anterior knee pain, right greater than left.

In an August 2008 Orthopedic Clinic Note, the Veteran presented with complaints of bilateral knee pain, especially when descending steps.  His knees were found to be stable on examination, and his gait was normal.

At the October 2008 VA examination, the examiner noted flexion was limited by pain to 90 degrees bilaterally.  The Veteran reported bilateral knee pain "behind the kneecap" and with movement.  The Veteran stated that his right knee pain was more significant and that his left knee pain was "intermittent."  On physical examination, the examiner noted no instability bilaterally, as well as negative grind tests.  The examiner found that the service -connected bilateral patellofemoral pain syndrome resolved without "objective findings or residuals."  He further noted that the Veteran had a right medial meniscal tear, which was unrelated to his service-connected condition, and noted no left knee pathology.

At his May 2010 hearing, the Veteran testified that, regarding his bilateral knee disability, aside from his pain, the results of two MRIs suggest he has arthritis, and that he also has locking, crepitus, limitation of motion, and instability in his right knee especially.  As proof of this, he said he has a brace for this knee, and that surgery has been recommended for plica and patellofemoral pain syndrome (PFPS), i.e., the chondromalacia.  He also said that, because of the effect of his pain medication, the October 2008 VA examiner got a false sense of the true range of motion in his knees since it is not really as much as was indicated in the report of that evaluation.

In reviewing the evidence of record, the Board finds that for the period from the time service connection became effective on May 31, 2006 through September 28, 2010, the criteria for a rating of 10 percent for the Veteran's right and left knee disabilities have been met.  In this regard, because the May 2007 and October 2008 VA examination reports do not show bilateral knee flexion limited to 45 degrees or less, the criteria for a 10 percent rating based on limitation of motion were not met from May 31, 2006 through September 28, 2010.  See 38 C.F.R. § 4.71a, DC 5260.  Specifically, the May 2007 and October 2008 VA examinations both show full extension bilaterally to 0 degrees.  Additionally, bilateral flexion exceeded 60 degrees, and generally to 90 degrees or more, to include after several repetitions of motion when tested.  Nevertheless, the Veteran's treatment records show credible complaints of right and left knee pain on bending dating back to 2004, including STRs, VA treatment records dating from October 2007, and VA examinations from May 2007 and October 2008, and Board hearing testimony from May 2010.  VA regulation provides, in relevant part, that joints which are actually painful due to healed injury should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Accordingly, based on the credible evidence of bilateral knee pain and painful motion, the Board finds that ratings of 10 percent are warranted for the right and left knee disabilities for the period from May 31, 2006 through September 28, 2010.

The Board acknowledges the October 2008 VA examiner's opinion finding that the Veteran's service-connected bilateral patellofemoral syndrome "[r]esolved without objective findings or residuals" and attributing his right knee pain to a right medial meniscal tear.  However, this determination was made without the benefit of review of the Veteran's claims file, which shows the Veteran's consistent complaints of bilateral knee pain during and since his active service, as well as medical evidence of painful motion in his right knee at the May 2007 examination and complaints of bilateral painful motion in October 2007.  See Jandreau, 492 F. 3d at 1376-77.  Thus the finding that the Veteran's service-connected bilateral knee disability "[r]esolved without objective findings or residuals" is unsupported by the evidence of record, unsupported by sufficient rationale, and is therefore not entitled to any weight.  See Stefl, 21 Vet. App. at 124 (2007).  

Further, the Veteran competently testified during the May 2010 Board hearing as to the onset and duration of his bilateral knee symptomatology, stating that it has continued uninterrupted since his service.  See Barr v, 21 Vet. App. at 309; see also Washington, 19 Vet. App. at 368 (2005).  Moreover, because the Veteran's STRs and VA treatment records indicate consistent complaints of bilateral knee pain during and since his active service, the Board finds his assertions as to essentially unchanged bilateral knee symptomatology from March 31, 2006 through September 28, 2010 to be credible, as they are consistent with the evidence of record.  See Rucker, 10 Vet. App. 67.  

Thus, his competent and credible statements, coupled with the consistent complaints of bilateral knee pain, weigh in favor of the assignment of initial ratings of 10 percent for his right and left knee disabilities from May 31, 2006 to September 28, 2010.  See 38 C.F.R. §§ 4.59; 4.71a, DC 5260.

The Veteran does not seek, and the evidence of record does not show, entitlement to initial ratings for either his right or left knee disabilities higher than 10 percent from May 31, 2006 to September 28, 2010.  See AB, 6 Vet. App. at 38-39.

In that regard, a higher rating is not warranted because the evidence does not show that, from May 31, 2006 to September 28, 2010, flexion was limited to 45 degrees or less, or that extension was limited to 15 degrees or less.  See 38 C.F.R. § 4.71a, DCs 5260-5261 

The evidence does show that, during the period on appeal, he was diagnosed with arthritis of the left knee; however, this additional diagnosis does not warrant a separate rating as it is manifested by the same symptoms and limitations as the previously diagnosed left knee patellofemoral syndrome.  See 38 C.F.R. § 4.14 (2013) (providing that the evaluation of the same disability under various diagnoses is prohibited).  Indeed, according to 38 C.F.R. § 4.71a, Diagnostic Code 5003, which concerns degenerative arthritis (hypertrophic or osteoarthritis), it will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes, which in this instance are DC 5260 (for limitation of leg and knee flexion) and DC 5261 (for limitation of leg and knee extension).

Other Diagnostic Codes applicable to the Veteran's bilateral knee disability also have been considered by the Board for the period of time at issue from May 31, 2006 to September 28, 2010.  Diagnostic Code 5257 is used to rate "other" knee disability, including recurrent subluxation or lateral instability.  However, in this case, there are no examination reports or any other evidence of record between May 31, 2006 to September 28, 2010 sufficient to establish the presence of instability or subluxation of either knee.  In fact, the record contains a number of specific findings of no instability, particularly on VA examination in May 2007 and October 2008, as well as in VA orthopedic records from May 2008 and August 2008.  Therefore, since the medical evidence does not show recurrent subluxation or lateral instability or either knee from May 31, 2006 to September 28, 2010, there is no basis for a compensable rating under Diagnostic Code 5257 for the period of time from May 31, 2006 to September 28, 2010, for either knee.

There are still other diagnostic codes for rating knee disabilities.  However, these other codes do not allow for ratings exceeding 10 percent or the objective evidence of record does not contain any of the relevant findings such as ankylosis of the knee (rated under Diagnostic Code 5256), dislocated semilunar cartilage (rated under Diagnostic Code 5258), removal of semilunar cartilage (rated under Diagnostic Code 5259), nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262), or genu recurvatum (rated under Diagnostic Code 5263).  As such, ratings under these other Diagnostic Codes would not be appropriate.

In sum, the Board finds that an initial 10 percent rating is warranted for the Veteran's left and right knee disabilities for entire period on appeal, so "staged" ratings for the period from May 31, 2006 to September 28, 2010 are not appropriate.  See Fenderson, 12 Vet. App. at 119.  

Accordingly, the Veteran's claims of entitlement to initial ratings of 10 percent for right and left knee disabilities from May 31, 2006 to September 28, 2010 are granted.

C.  Extraschedular Consideration

Meanwhile, aside from the VA Rating Schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations also has been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that the Veteran's low back, right knee, or left knee disorders present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  

With regard to his low back disability, the Veteran's reported symptoms (i.e., chronic pain and limited motion) are contemplated by the rating criteria.  He has complained that his low back disability interferes with activity in general, and that his pain increases after standing for a prolonged period. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

Similarly, as regarding his bilateral knee disabilities, essentially, the rating criteria premised upon limitation of motion with associated pain and/or discomfort, as well as "other" impairment of the knee involving joint instability, and/or any cartilaginous injury, fairly accounts for nearly all of his symptoms as presented, including from his descriptions on VA examination and on other occasions.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996); see also 38 C.F.R. § 4.71a, DCs 5237, 5242, and 5260.  Accordingly, the board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted.  Id.


ORDER

A 10 percent rating for the low back disability from May 31, 2006 to September 28, 2010, is granted, subject to the statutes and regulations governing the payment of VA compensation.

A 10 percent rating for the right knee disability for the period from May 31, 2006 to September 28, 2010, also is granted, subject to the statutes and regulations governing the payment of VA compensation.

As well, a 10 percent rating for the left knee disability for the period from May 31, 2006 to September 28, 2010, is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


